Citation Nr: 0519308	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-01 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for 
inflammatory bowel disease, including ulcerative colitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which denied the veteran's claim for an 
increased disability rating for inflammatory bowel disease, 
including ulcerative colitis.

Procedural history

The veteran served on active duty from April 1945 to July 
1946.

In April 1992, the veteran filed a claim for benefits 
pursuant to 38 U.S.C.A. § 1151 (West 2002).  In October 1995, 
the veteran was granted 38 U.S.C.A. § 1151 benefits; a 
noncompensable (zero percent) disability rating was assigned.
In December 1995, the RO increased the assigned rating to 30 
percent disabling.  

In August 2000, the veteran filed a claim for an increased 
disability rating. The RO continued the veteran's 30 percent 
disability rating for inflammatory bowel disease, including 
ulcerative colitis, in a March 2001 rating decision.  The 
veteran initiated the present appeal.

This claim was previously before the Board in July 2003.  At 
that time, the claim was remanded for the acquisition of 
treatment records from the Hines VA Medical Center (VAMC) and 
to obtain a VA examination.  After this development was 
completed, a supplemental statement of the case (SSOC) was 
issued in March 2005.  The case was returned to the Board.

In June 2005, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).




FINDINGS OF FACT

1.  The veteran's inflammatory bowel disease, including 
ulcerative colitis, is currently manifested by occasional 
bloody stool and diarrhea one to two times per week occurring 
about three times per episode. 

2.  The evidence does not show that the veteran's 
inflammatory bowel disease, including ulcerative colitis, is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
inflammatory bowel disease, including ulcerative colitis, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his inflammatory bowel disease, 
including ulcerative colitis, should be rated higher than its 
currently assigned 30 percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.


The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2002 statement of the case (SOC) and 
the March 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  An 
additional SSOC in September 2002 detailed the particular 
deficiencies in the evidence with respect to the veteran's 
claim.  

A letter was sent to the veteran in September 2000.  That 
letter indicated that the RO had received the veteran's claim 
that his service-connected ulcerative colitis had increased 
in severity, and informed the veteran that a VA examination 
was being scheduled for his claim.

More significantly, a letter was sent to the veteran in March 
2004 from the VA Appeals Management Center (AMC) [subsequent 
to the July 2003 Board remand] which was specifically 
intended to address the requirements of the VCAA.  That 
letter detailed the evidentiary requirements of an increased 
rating claim.  Specifically, the letter stated: "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse.  Send us 
recent (preferably within the past twelve months) medical 
records."

Thus, the March 2004 letter, along with the January 2002 SOC 
and September 2002 and March 2005 SSOCs, as well as the 
Board's July 2003 remand, not only notified the veteran of 
the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The March 
2004 letter informed the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The March 2004 
letter also indicated that VA would assist the veteran by 
providing a medical examination or getting a medical opinion 
if necessary to make a decision on his claim.
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter stated that VA would make reasonable 
efforts to get "relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Additionally, the March 2004 letter 
emphasized: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter requested: 
"Please provide us with any evidence or information you may 
have pertaining to your appeal" (emphasis in original).  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the March 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the March 2004 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.
  
Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to adjudication of 
his claim, which was by rating decision in March 2001.  
However, the veteran was subsequently provided with VCAA 
notice through the March 2004 VCAA letter, and the claim was 
readjudciated subsequent to complete VCAA notice in the March 
2005 SSOC.  The veteran was provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VA notice.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.    

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran was provided VA medical 
examinations in October 2000 and April 2004, the results of 
which will be referred to below.  The report of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical examinations and rendered appropriate 
diagnoses and opinions.

The RO has obtained the veteran's VA treatment records.   As 
was noted in the Introduction, the Board's July 2003 remand 
was calculated, in part, to obtain such records. 

The Board observes in passing that during the veteran's April 
2004 VA examination, he reported treatment at the VA West 
Side Chicago and Kentucky Riverside Hospital.  However, the 
veteran further informed the April 2004 VA examiner that the 
records pertained to previous treatment for hernias, which 
are not at issue here and in any event were nonexistent at 
the time of the April 2004 VA examination.  Therefore, those 
records are not relevant to the present claim and remand the 
claim to obtain them would be an exercise in futility.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined the option of 
a personal hearing on his March 2002 substantive appeal.  The 
veteran has not indicated any additional evidence that is 
pertinent to his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 30 percent evaluation for 
his inflammatory bowel disease, including ulcerative colitis, 
under 38 C.F.R. § 4.114, Diagnostic Code 7323 [colitis, 
ulcerative].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7323 is the same under both the old and new 
regulations.  

Under Diagnostic Code 7323 [colitis, ulcerative], a 100 
percent disability rating is warranted for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  A 
60 percent disability rating is warranted for severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions.  A 30 
percent disability rating is warranted for moderately severe 
ulcerative colitis with frequent exacerbations, and a 10 
percent disability rating is warranted for moderate 
ulcerative colitis with infrequent exacerbations.  See 38 
C.F.R. § 4.114, Diagnostic Code 7323 (2004).

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2004).  Thus, the rating 
assigned contemplates inflammatory bowel disease, including 
ulcerative colitis.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Medical evidence of record shows that the veteran was first 
diagnosed with ulcerative colitis in 1991.  As has been noted 
in the Introduction above, the RO granted VA benefits for 
inflammatory bowel disease under the provisions of 
38 U.S.C.A. § 1151.  In a December 1995 rating decision, the 
rating assigned for the veteran's service-connected 
gastrointestinal (GI) disability was increased to 30 percent 
disabling, where it has remained since.

Pertinent evidence obtained in connection with the present 
appeal consists of October 2000 and April 2004 VA 
examinations; statements from Dr. T.S., Chief of 
Gastroenterology at Hines VAMC;  treatment records; and the 
veteran's own statements.  The Board notes that while there 
are prior-dated examination reports of record, their findings 
are similar as to symptomatology associated with the 
veteran's service-connected GI disability.

The veteran was hospitalized at the Hines VAMC in August 1998 
for severe diarrhea.  The diagnosis was "clostridium 
difficile colitis."

An August 2000 letter from Dr. T.S. indicated that the 
veteran was hospitalized three times in the prior two years, 
with one of those hospitalizations being due to the veteran's 
colitis.

A July 2000 colonoscopy and biopsy noted multiple diverticula 
and small hemorrhoids.    

The veteran presented for a VA examination in October 2000.  
He indicated two to three stools per day, compared to five to 
10 in 1995.  He reported continued fecal incontinence and use 
of a diaper pad.  He indicated daily abdominal cramps.  His 
appetite and weight were stable, if not increasing.  He 
indicated no frank rectal bleeding.  Physical examination of 
the abdomen revealed that it was soft and nontender.  Two 
surgical scars were indicated, with no tenderness, mass or 
organ enlargement.  Rectal examination was unremarkable.  The 
diagnosis was ulcerative colitis in partial remission.  The 
examiner indicated no significant change since a prior VA 
examination in 1995.

In a March 2001 rating decision, the RO continued the 
veteran's 30 percent disability rating under Diagnostic Code 
7323.

Dr. T.S. submitted a letter in March 2002 indicating that the 
veteran's numerous medical problems have "become a source of 
increasing disability."  

Outpatient treatment records from the Hines VAMC show the 
veteran presenting with a number of unrelated complaints over 
the years.  A December 2002 VAH discharge report noted a 
diagnosis of gastroesophageal reflux disease (GERD). In a May 
2003 hospital discharge report (for treatment of cellulites), 
the veteran reported that his ulcerative colitis was "well 
controlled."

The veteran presented for another VA examination in April 
2004.  He indicated no nausea, vomiting or constipation, but 
diarrhea one to two times per week occurring about three 
times per episode, each resolving in 24 hours.  He reported 
occasional blood in his stool, but not each time.  He 
indicated a recent weight loss of 2 pounds, but reported this 
was due to not being able to eat well as a result of his 
GERD.  He reported no flare-ups or hospitalizations for 
ulcerative colitis in the past year.  The veteran stated he 
had occasional cramps before bowel movements, but no severe 
abdominal pain or distension.  He occasionally felt bloated.  

Physical examination revealed a soft, nontender abdomen, with 
no distension, hepatosplenomegaly, rigidity, rebound or 
guarding.  There were no recurrences of the inguinal hernia 
felt bilaterally.  Diagnostic testing revealed normochromic 
anemia.  The diagnosis was ulcerative colitis, "currently 
stable and in remission."  

Analysis

The veteran seeks an increased disability rating for his 
inflammatory bowel disease, including ulcerative colitis.  
This disability is currently evaluated as 30 percent 
disabling under Diagnostic Code 7323.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Ordinarily, under VA regulations separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2004); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, as explained in 
the law and regulations section above, under VA regulations 
specific to gastrointestinal disease only one GI diagnostic 
code is available to account for the totality of his GI 
disability picture.  See 38 C.F.R. § 4.113 (2004).  

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7323 [ulcerative colitis], 
which allows for a maximum 100 percent rating, is the most 
appropriate diagnostic code by which to evaluate the 
veteran's inflammatory bowel disease, including ulcerative 
colitis.  The veteran could be rated under Diagnostic Code 
7319 [irritable colon syndrome]; however, the maximum rating 
under that particular code is 30 percent.  The veteran's 
diverticulitis could be rated under Diagnostic Code 7327 
[diverticulitis]; however, that code instructs to rate under 
irritable colon syndrome, and as discussed above that 
diagnostic code is not beneficial to the veteran.  

The veteran could conceivably be rated under Diagnostic Code 
7332 [rectum and anus, impairment of sphincter control]; 
however, occasional involuntary bowel movements are only a 
portion of his entire GI disability picture and can be 
considered in rating the veteran under Diagnostic Code 7323 
for ulcerative colitis.

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under Diagnostic Code 7323.  The veteran 
has not suggested a more appropriate diagnostic code.

Schedular rating

As discussed in the law and regulations section above, to 
warrant a 60 percent disability rating under Diagnostic Code 
7323, the evidence must show severe ulcerative colitis with 
numerous attacks a year and malnutrition, the health only 
fair during remissions.  

The evidence of record shows that as of the time of the April 
2004 VA examination, the veteran's ulcerative colitis was in 
remission.  The veteran indicated no flare-ups or 
hospitalizations for his ulcerative colitis within the past 
year.  Furthermore, VA outpatient treatment records 
subsequent to the April 2004 VA examination were negative for 
any complaints or findings in regards to the veteran's 
ulcerative colitis.  This hardly amounts to "severe" 
ulcerative colitis as contemplated by the rating criteria.

Moreover, there is no evidence of record of malnutrition and 
no physician has diagnosed the veteran with such.  The Board 
takes judicial notice that an average weight for a height of 
67.5 inches (the recorded height of the veteran at the time 
of the October 2000 VA examination) is somewhere between 125 
and 163 pounds. 
See The Merck Manual of Diagnosis and Therapy, Section 1, 
Chapter 1, Table 1-5 (17th Ed. 1999).  During his October 
2000 VA examination, the veteran's weight was recorded at 187 
pounds, and the examiner noted that he was "well-
nourished", with a stable appetite and weight that was 
increasing daily.  A specific weight was not indicated during 
the April 2004 VA examination, but the examiner also found 
the veteran to be "well-nourished."  

Furthermore, there is no indication from the evidence of 
record that the veteran's health is only fair during 
remissions.  The only current symptoms of the veteran's 
ulcerative colitis are some fecal incontinence at the time of 
the October 2000 VA examination that has not been noted 
since, occasional constipation as of May 2003 VA examination 
and diarrhea about one or two times per week as of the time 
of the April 2004 VA examination.  The Board observes that 
the veteran is 81 years of age and is subject to numerous 
health problems, to include: coronary artery disease status 
post 3 vessel coronary artery bypass graft; lower extremity 
vascular problems necessitating surgery; degenerative disc 
disease, and glaucoma..  The medical evidence of record makes 
it clear that recent findings of decreased health were due to 
non-related ailments.

The veteran argues that statements from Dr. T.S. allow for a 
60 percent disability rating.  See the veteran's March 2002 
substantive appeal.  However, Dr. T.S. only noted that the 
veteran's "numerous medical problems," including problems 
that are not service-connected, have become a source of 
increasing disability.  

Therefore, based on the medical evidence of record the 
veteran does not meet the criteria for a 60 percent 
disability rating.  

Nor does the veteran qualify for a 100 percent disability 
rating under Diagnostic Code 7323.  As noted above, a 100 
percent disability rating is warranted for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  

The Board observes that malnutrition, and anemia and general 
debility all must be present.  If all three are not present, 
a 100 percent rating may be granted of other serious 
complications such as liver abscess, exist.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  

There is evidence that the veteran has normochromic anemia.  
See the April 2004 VA examination report.  However, the fact 
that the veteran has satisfied one of the criteria of a 100 
percent disability rating that are connected with the 
conjuctive "and" does not mean that he is qualified for an 
increase.  See Melson, supra.  
As discussed above, there is no evidence of malnutrition.  
Moreover, there is no evidence of general debility due to 
ulcerative colitis.  
 
As discussed above, 100 percent disability rating can be 
granted for a severe complication of ulcerative colitis such 
as liver abscess.  However, blood testing performed at the 
time of the April 2004 VA examination did not indicate liver 
problems, and no other severe complication of ulcerative 
colitis has been identified in the medical evidence of 
record.  Indeed, the most recent medical evidence of record 
indicates that the ulcerative colitis is in remission.

Under these circumstances, no basis exists for the assignment 
of an increased rating for inflammatory bowel disease, 
including ulcerative colitis. 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The RO considered and ultimately denied referral for an 
extraschedular rating in the March 2001 rating decision.  
Moreover, in the January 2002 SOC the RO included recitation 
of the regulation for an extraschedular rating and 
subsequently consider the applicability of such to the 
veteran's claim.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2004) in connection with 
the issue on appeal.  See VAOPGCPREC 6-96 (August 16, 1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's GI disability.  The veteran's treating 
physicians, the October 2000 and April 2004 VA examiners, and 
even Dr. T.S. did not indicate that the veteran's 
inflammatory bowel disease, including ulcerative colitis, is 
in any way out of the ordinary clinically.  

The veteran was hospitalized for clostridium difficile 
colitis in September 1998; however, this seems to have been 
isolated and has not recurred.  This one hospitalization 
manifestly does not amount to "frequent periods of 
hospitalization" which are  necessary for application of 
extraschedular standards.  

With respect to interference with employment, the veteran is 
currently 81 years old. 
There is no indication in the evidence that the veteran's 
inflammatory bowel disease, including ulcerative colitis, 
would markedly interfere with his ability to work beyond the 
level which is contemplated by his current 30 percent 
disability rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased rating for inflammatory bowel 
disease, including ulcerative colitis, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


